Citation Nr: 0321387	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for asthmatic 
bronchitis and chronic bronchitis secondary to service-
connected nicotine dependence. 

2.  Entitlement to service connection for cardiac arrhythmia 
and neurocardiogenic syncope secondary to service-connected 
nicotine dependence.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1978 to May 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June and 
September 1998 by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Sioux Falls, South 
Dakota.  The veteran entered notice of disagreement with 
these decisions in December 1998; the RO issued a statement 
of the case in December 1998; and the veteran entered a 
substantive appeal, in the form of a written transcript from 
a RO personal hearing conducted in March 1999.  

Service connection has been granted for the separate 
disability of coronary artery disease with congestive heart 
failure, currently rated as 100 percent disabling.  As the 
veteran claimed service connection for "all" heart 
problems, the remaining heart disorders of cardiac arrhythmia 
and neurocardiogenic syncope are addressed in this decision.

In May 2003, the Board remanded this case to the RO to insure 
compliance with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).  Following 
compliance with the Board's remand, the RO returned the case 
to the Board. 




FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided VA medical 
examinations in order to assist in substantiating the claims 
for VA compensation benefits.

2.  The weight of the medical evidence demonstrates that the 
veteran does not have a current disability of asthmatic 
bronchitis or chronic bronchitis. 

3.  The weight of the medical evidence demonstrates that the 
veteran's diagnosed cardiac arrhythmia and neurocardiogenic 
syncope are not etiologically related to the veteran's 
service-connected nicotine dependence.


CONCLUSIONS OF LAW

1.  Service connection for asthmatic bronchitis and chronic 
bronchitis secondary to service-connected nicotine dependence 
is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2002).  

2.  Service connection for cardiac arrhythmia and 
neurocardiogenic syncope secondary to service-connected 
nicotine dependence is not warranted.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  In the rating 
decisions, statement of the case, and supplemental statement 
of the case, the RO advised the appellant of what must be 
demonstrated to establish service connection for asthmatic 
bronchitis and chronic bronchitis secondary to service-
connected nicotine dependence, and service connection for 
cardiac arrhythmia and neurocardiogenic syncope secondary to 
service-connected nicotine dependence.  In a June 2003 
letter, the RO advised the veteran of the evidence needed to 
substantiate his claims for service connection, including the 
need for medical evidence of persistent or recurrent symptoms 
of disability, and medical or medical opinion evidence of a 
nexus between the claimed current disability and a service-
connected disability.  The RO advised the veteran that VA 
would request any information or evidence the veteran wanted 
VA to obtain, and any medical evidence from his doctors about 
which he told VA, and requested the veteran to provide 
information regarding medical treatment; the RO sent VA Forms 
21-4142 (Authorization and Consent to Release Information to 
VA) for this purpose.  The RO also advised the veteran that 
he could obtain any of the records and send them to VA.  The 
RO requested the veteran to provide specific information 
about dates of treatment at the VA Medical Center in Reno, 
Nevada, and provided a VA Form 21-4138 and a phone number for 
the veteran to use for his answer.  The veteran responded in 
June 2003 that he had submitted all the evidence he had 
pertaining to his case.  In a July 2003 supplemental 
statement of the case, the RO provided the veteran the 
regulatory provisions of the VCAA.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  

The Board notes that the VCAA notification letter sent to the 
appellant in June 2003 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  
Because of this holding, the Board remanded this case in May 
2003 because the VCAA notice provided by the Board in March 
2003 was no longer valid.  Now, the RO has provided a VCAA 
notification letter to the appellant.  The RO's duty to 
notify, pursuant to 38 C.F.R. § 3.159(b), was not invalidated 
by the recent Federal Circuit decision.  Moreover, even 
though the letter did request a response within 60 days, it 
also expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Based on the 
appellant's response, it is clear that he has nothing further 
to submit.

As for the duty to assist, the Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence that might be relevant to the appellant's 
claim, and the appellant has not identified any additional 
records or other evidence that has not been obtained.  VA 
specifically requested private treatment records, and 
requested records from the U.S. Social Security 
Administration.  The veteran was afforded various VA 
compensation examinations or medical etiology opinions in 
February 1998, October 1999, June 2000, November 2001, and 
April 2002.  Accordingly, no further notice to the appellant 
or assistance in acquiring additional evidence is required by 
the new statute and regulations. 

The medical evidence developed in conjunction with these 
claims is extensive.  Although the Board has an obligation to 
provide adequate reasons and bases for a decision, there is 
no obligation that the Board discuss, in detail, each and 
every piece of evidence in a case.  Rather, the discussion 
below summarizes the evidence of record and focuses on which 
is more probative or persuasive.

II.  Secondary Service Connection for Bronchitis

Service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran contends that he has asthmatic bronchitis and 
chronic bronchitis secondary to his service-connected 
nicotine dependence.  Effective from December 1997, service 
connection has been granted for nicotine dependence, rated as 
noncompensably disabling. 

In this case, there is private medical evidence that the 
veteran had been treated for recurrent and chronic bronchitis 
during one period of time, and there is other medical 
evidence that the veteran had normal pulmonary function 
testing and does not have bronchitis.  Where, as in this 
veteran's case, there is a difference of medical opinion, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that "[i]t is the responsibility of the BVA . . . 
to assess the credibility and weight to be given the 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Wensch v. Principi, 15 Vet. App. 362, 
367 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases); Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Weighing the evidence for and against the veteran's claim, 
the Board finds that the evidence that the veteran does not 
have a current disability of asthmatic bronchitis or chronic 
bronchitis is of greater weight and probative value than the 
evidence that the veteran has bronchitis.  The medical 
evidence weighing in favor of the veteran's claim for service 
connection for bronchitis includes letters from a private 
physician's assistant and a physician.  A January 1998 letter 
from a physician's assistant, Jill Hoek, P.A., indicates that 
the veteran had been treated for recurrent and chronic 
bronchitis during the period from August 1994 to May 1996.  
In a letter dated in January 2001, Gregory Wiedel, M.D., 
wrote that the veteran had a chronic bronchitis-type lung 
condition with chronic recurrence of excess of sputum.  In a 
letter dated in September 2001, Dr. Wiedel wrote that, 
because of nicotine dependency, the veteran would get 
recurrent bronchitis, which was treated with penicillin.  

The medical evidence weighing against the veteran's claim for 
service connection for bronchitis includes a February 1998 VA 
respiratory examination report that reflects findings of 
normal pulmonary function testing, with no evidence of 
asthmatic bronchitis (as indicated in a January 1998 private 
medical letter from the physician's assistant), and includes 
the examiner's opinion that the veteran's acute bronchitis 
symptoms would be expected in anyone with significant upper 
respiratory tract viral syndrome symptoms.  

A May 1998 letter from the VA medical professional who 
conducted a February 1998 pulmonary function test reflects 
the opinion that the February 1998 pulmonary function test 
was normal, and noted that the veteran made a suboptimal 
effort.  A May 1998 letter from a VA physician who reviewed 
the February 1998 pulmonary function test reflects the 
opinion that the forced vital capacity and FEV1 on the 
February 1998 pulmonary function test were within their 
normal range, that the veteran "was not compliant with the 
testing procedure" (on over 10 attempts), making repeat 
pulmonary function testing not feasible, and the opinion that 
"[t]here is absolutely no evidence of clinically significant 
emphysema based upon this pulmonary function testing."  In 
an addendum also dated in May 1998, the VA physician wrote 
that, because baseline spirometry was normal, no 
bronchodilators were administered. 

In an October 1999 addendum to the February 1998 VA 
examination report, the VA examiner noted review of 
additional records, and offered the opinions that the veteran 
did not have chronic bronchitis, but had experienced 
transient episodes of acute bronchitis due to upper 
respiratory tract viral and/or bacterial infections, and 
there was no evidence upon which to make a diagnosis of 
bronchial asthma.

A November 2001 VA respiratory examination report reflects 
that, based on a review of the claims file and examination of 
the veteran, the examiner found insufficient evidence to 
confirm a diagnosis of chronic bronchitis or chronic 
obstructive pulmonary disease (COPD), as pulmonary function 
test values were invalid because the veteran exhibited poor 
effort.  The examiner also called into question the history 
of recurrent acute bronchitis, indicating that the reported 
treatment for bronchitis was unusual. 

An April 2002 VA heart examination report reflects a thorough 
review of the medical records, and a diagnostic impression 
that the clinical data was not completely clear or consistent 
to suggest COPD or chronic bronchitis.  The examiner wrote 
that, because the veteran had repeatedly showed poor effort 
during three pulmonary function tests, a repeat test would 
not add any more information, and noted that a prior chest X-
ray was also negative for the presence of COPD.  

In weighing the evidence for and against the veteran's claim, 
the Board finds that the VA physicians' opinions that the 
veteran has normal pulmonary function testing, or that there 
is no confirmed diagnosis of recurrent bronchitis or COPD, 
outweigh the physician assistant's January 1998 opinion that 
the veteran's smoking was a "causative factor" in recurrent 
and chronic bronchitis and asthmatic bronchitis.  The VA 
examination reports in February 1998, November 2001, and 
April 2002 reflect a review of the relevant portions of the 
claims file, a thorough history, clinical findings, and 
diagnoses upon which the opinions are based.  In contrast, 
the basis of the January 1998 physician's assistant's opinion 
was indicated to be from having seen the veteran in the past; 
the opinion does not indicate that it is based on any review 
of the claims file or other medical records, and does not 
specify any clinical findings that support the conclusion. 

For the same reasons, the Board also finds that the VA 
physician's opinions that the veteran has normal pulmonary 
function testing, or that there is no confirmed diagnosis of 
recurrent bronchitis or COPD, outweigh Dr. Wiedel's January 
and September 2001 opinions that the veteran would get 
recurrent bronchitis.  In September 2001, Dr. Wiedel referred 
to the disorder the veteran had been treated for as recurrent 
bronchitis, but in January 2001 he had only referred to the 
symptoms only as a "chronic bronchitis-type lung condition" 
rather than an actual diagnosis of bronchitis.  Dr. Wiedel's 
September 2001 letter did not indicate the basis for the 
opinion that the veteran got recurrent bronchitis.  

The clinical testing, including the February 1998 pulmonary 
function testing that was not deemed invalid, reflects normal 
pulmonary function testing, and a chest X-ray was interpreted 
as negative for COPD.  Because of the veteran's repeated poor 
efforts during pulmonary function testing, various examining 
VA physicians were unable to confirm a reported diagnosis of 
recurrent bronchitis.

The medical records reflect that the treatment for what was 
later characterized as a chronic bronchitis-type lung 
condition occurred primarily from 1994 to 1996.  While Dr. 
Wiedel's statements were that the veteran had experienced 
recurrent bronchitis in the past, he does not indicate that 
the veteran recently experienced bronchitis.  Governing VA 
regulations provide that there must be evidence of a current 
disability.  The term, "disability," as contemplated by VA 
regulations, means "impairment in earning capacity resulting 
from such diseases and injuries and their residual 
conditions."  38 C.F.R. § 4.1 (2002).  This definition 
comports with the everyday understanding of the term, 
"disability," which is defined in Webster's Ninth New 
Collegiate Dictionary 359 (9th ed. 1990), as an "inability 
to pursue an occupation because of physical or mental 
impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); cf. Davis v. Principi, No. 01-7029 (Fed. Cir. Jan. 
11, 2002).  

Because the weight of the medical evidence of record 
demonstrates that the veteran currently does not have a 
diagnosed disability of asthmatic bronchitis or chronic 
bronchitis, the Board finds that service connection for 
asthmatic bronchitis and chronic bronchitis secondary to 
service-connected nicotine dependence is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.310.

III.  Secondary Service Connection for Cardiac Arrhythmia
and Neurocardiogenic Syncope

The veteran contends that he has cardiac arrhythmia and 
neurocardiogenic syncope secondary to his service-connected 
nicotine dependence. 

The medical evidence of record, including various private and 
VA medical records, and records from the U.S. Social Security 
Administration, demonstrate that the veteran has diagnosed 
disabilities of cardiac arrhythmia and neurocardiogenic 
syncope, and has been disabled since 1996 because of 
neurocardiogenic syncope.  For example, records of 
hospitalization from Sioux Valley Hospital, dated in August 
1996, reflect complications of positive tilt-table test and 
neuro-cardiogenic syncope.  Private treatment and 
hospitalization records from Gregory Wiedel, M.D., dated from 
1994 to 1997 reflect diagnoses of neurocardiogenic syncope 
and cardiac arrhythmias.  

The medical evidence weighing in the veteran's favor includes 
a February 2000 letter from a private physician, Gregory 
Wiedel, M.D., reflecting the opinion that the veteran's 
"smoking cigarettes had at least a 90% chance of worsening" 
the veteran's neurocardiogenic syncope.  In a subsequent 
letter dated in May 2001, 
Dr. Wiedel wrote that the veteran's neurocardiogenic syncope 
was "as likely as not" related to service-connected 
nicotine dependence, which was known to give or aggravate 
arrhythmias.  In a letter dated in September 2001, Dr. Wiedel 
wrote that he felt that the veteran's smoking contributed to 
an exacerbation of the syncope. 
 
The medical evidence weighing against the veteran's claim for 
service connection for cardiac arrhythmia and 
neurocardiogenic syncope includes a February 1998 VA 
respiratory examination report that reflects a thorough 
review of the evidence, a diagnosis of cardiac dysrhythmias, 
with pacemaker, and the VA examiner's opinion that he was 
"unable to find any clinical association between [the 
veteran's] cardiac dysrhythmias and his nicotine 
dependence."  Although Dr. Wiedel's February 2000 opinion 
was that the veteran's neurocardiogenic syncope was 
aggravated by the veteran's smoking, Dr. Wiedel wrote that 
neurocardiogenic syncope has a "mysterious etiology" so 
that "one never knows what caused it."  

A June 2000 VA cardiologist's opinion, based on a review of 
the claims file, reflects the following opinions: "there is 
absolutely no evidence whatsoever that [neurocardiogenic 
syncope] has any relationship to tobacco use or abuse!"; 
"in the literature there is no evidence whatsoever that this 
cardiac dysrhythmia would be related to tobacco use or 
abuse"; and "any of the disorders would probably have more 
relationship to his admitted use of marijuana and other 
illicit drugs in his past."  

In a letter dated in January 2001, Dr. Wiedel wrote that he 
must admit that, although smoking is listed as an 
exacerbating or causative factor of arrhythmias of the heart, 
he had been unable to locate any articles concerning smoking 
or nicotine concerning neurocardiogenic syncope; and that 
there was "no evidence whatsoever" that neurocardiogenic 
syncope "has any relationship to tobacco use or abuse."  

Mayo Clinic Health letters reflect the various health risks 
of smoking, including "spells," and that cardiac 
arrhythmias are usually caused by stress, caffeine or 
alcohol, lack of sleep, and certain drugs or cold remedies.   

An April 2002 VA heart examination report reflects a thorough 
review of the medical records, a diagnostic impression of 
neurocardiogenic syncope, and an opinion that 
neurocardiogenic syncope was "not likely related to the 
veteran's history of smoking."  The diagnostic impressions 
also included inducible supraventricular tachycardia, status 
post radial ablation, which are usually related to 
abnormalities of the internal cardiac electrical conduction 
system, and an opinion that "it is not likely that the 
veteran's arrhythmias are related to his smoking." 

The Board finds that the VA physician's opinions that there 
was no etiological relationship between diagnosed 
neurocardiogenic syncope and the veteran's service-connected 
nicotine dependence outweigh Dr. Wiedel's February 2000 and 
September 2001 opinions that the veteran's smoking cigarettes 
worsened his neurocardiogenic syncope.  The VA examination 
reports in February 1998, June 2000, and April 2002 reflect a 
review of the relevant portions of the claims file, a 
thorough history, clinical findings, and diagnoses upon which 
the opinions are based.  The June 2000 VA medical opinion 
also indicated a review of the medical literature, and 
offered an opinion as to a more likely etiology of 
neurocardiogenic syncope.  In contrast, Dr. Wiedel's opinions 
are based on his recollection or own treatment records of 
previous treatment of the veteran, and indicates in the 
February 2000 letter that the opinion is based on elimination 
of other likely causes rather than any particular clinical 
findings or medical literature.  The weight of Dr. Wiedel's 
February 2000 and September 2001 opinions is decreased by his 
own  January 2001 opinion that there was "no evidence 
whatsoever" that neurocardiogenic syncope had any 
relationship to tobacco use or abuse.  Somewhat 
inconsistently, in September 2001, Dr. Wiedel again offered 
the opinion that the veteran's smoking contributed to an 
exacerbation of the syncope.  

For these reasons, the Board finds that the weight of the 
medical evidence demonstrates that the veteran's diagnosed 
cardiac arrhythmia and neurocardiogenic syncope are not 
etiologically related to the veteran's service-connected 
nicotine dependence.  Because the weight of the medical 
evidence demonstrates that the veteran's diagnosed cardiac 
arrhythmia and neurocardiogenic syncope are not etiologically 
related to the veteran's service-connected nicotine 
dependence, the Board finds that service connection for 
cardiac arrhythmia and neurocardiogenic syncope secondary to 
service-connected nicotine dependence is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.310.

The Board has considered the lay evidence of record, 
including the veteran's personal hearing testimony at the RO 
in March 1999; however, the Board finds that the medical 
evidence of record is more probative on the medical questions 
of whether the veteran has a currently diagnosed disability 
of bronchitis, and whether any currently diagnosed cardiac 
arrhythmia or neurocardiogenic syncope is secondary to 
(caused by or aggravated by) service-connected nicotine 
dependence.  While the veteran is competent to report and 
describe any symptoms he experiences at any time, it is the 
province of health care professionals to enter conclusions 
that require medical opinions, including a current medical 
diagnosis and an opinion as to the relationship between a 
current disability and service or a service-connected 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of either of these 
issues on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102. 


ORDER

Service connection for asthmatic bronchitis and chronic 
bronchitis secondary to service-connected nicotine dependence 
is denied. 

Service connection for cardiac arrhythmia and 
neurocardiogenic syncope secondary to service-connected 
nicotine dependence is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

